                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 14-cr-20780
                                                    Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

     Defendant.
__________________________________________________________________/

                    ORDER DENYING MOTION FOR LEAVE
                   TO FILE IN DISTRICT COURT (ECF NO. 628)

      This Court previously entered an order requiring Defendant Curtis Scott to

obtain permission from the Court before filing anything on the docket. (See ECF No.

620.) Now before the Court is a motion by Scott for permission to make a

filing. (See ECF No. 628.) The motion is DENIED. The motion is difficult to

understand, and Scott has not persuaded the Court that the filing he proposes to make

is proper.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 21, 2020




                                         1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 21, 2020, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764




                                       2
